Exhibit 10.3

AMENDMENT NUMBER 2 TO THE

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

This AMENDMENT NUMBER 2 (the “Data Privacy Amendment”), effective as of
October 31, 2007 (“Amendment Effective Date”) is made and entered into by and
between TCS and Nielsen and modifies the AMENDED AND RESTATED MASTER SERVICES
AGREEMENT, dated as of October 1, 2007, between TCS and Nielsen (the
“Agreement”).

PRELIMINARY STATEMENT

The Parties have agreed to amend and supplement certain of the terms,
conditions, rights and obligations of the Parties under the Agreement with
regard to data privacy and data protection pursuant to the provisions of this
Data Privacy Amendment.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

A. DATA PRIVACY

The Parties agree to insert the following provisions of this Section A between
Section 14 (DATA OWNERSHIP, PROTECTION AND RETURN OF DATA) of the Agreement and
Section 15 (CONSENTS) of the Agreement as a new Section 14A (DATA PRIVACY) of
the Agreement:

“Section 14A DATA PRIVACY

In performing the Services, TCS will comply with the requirements of this
“Section 14A.

14A.1 Data Privacy Rules, Generally

(a) “Data Privacy Rules” means the following:

(i) all Laws applicable to Nielsen and the Nielsen Regulatory Requirements
regarding personal data privacy and data protection rights (including breach
notification requirements) with respect to Personally Identifiable Information
held and/or controlled by Nielsen and its Affiliates, including personal data
relating to employees, customers, consumers, panelists, survey respondents, and
other individuals. Such Laws and Nielsen Regulatory Requirements include:
(A) the Gramm-Leach Bliley Act and its effective implementing rules and
regulations (“GLB Act”); (B) the Health Insurance Portability and Accountability
Act of 1996 and its effective implementing rules and regulations (“HIPAA”) and
analogous state laws; (C) the Canadian Privacy Legislation and its effective
implementing rules and regulations; and (D) legislation implementing the
European Directive 95/46/EC on the protection of individuals with regard to the
processing of personal data and on the free movement of such data (the “EU Data
Protection Directive” or the “Directive”) and analogous legislation in European
countries not part of the European Union (collectively “EU Privacy Laws”); and

 

1



--------------------------------------------------------------------------------

(ii) the provisions of this Agreement that address TCS’ obligations regarding
data privacy and data protection, including Section 5.6, Section 14, this
Section 14A, Section 16, Section 20, and Schedule G to this Agreement.

(b) General Requirements.

(i) TCS and Nielsen will comply, and will support the other Party in complying,
with all relevant provisions of Data Privacy Rules.

(ii) TCS will observe, comply with, and perform the Services in a manner
consistent with, the Data Privacy Rules.

(iii) TCS will cause those TCS Affiliates and Approved Subcontractors performing
the Services to comply with the obligations of TCS provided in this “Section
14A.

(iv) Except as provided in Section 14A.1(c), TCS will meet the requirements of
this “Section 14A at no additional charge to Nielsen.

(v) If TCS suspects or becomes aware of any breach of the Data Privacy Rules,
TCS will promptly notify Nielsen and will cooperate with Nielsen to investigate,
mitigate, rectify and respond to such breach.

(vi) Upon Nielsen’s request, TCS will provide to Nielsen certifications (whether
self-certifications or, on an Out-of-Pocket Expense basis, third party
certifications, as Nielsen reasonably requests) that demonstrate TCS’ compliance
with the Data Privacy Rules.

(vii) Nielsen will have the right to screen and approve all TCS Personnel who
might have access to the Personally Identifiable Information that is the subject
of the Data Privacy Rules.

(viii) Nothing in this Agreement will be deemed to prevent Nielsen from taking
the steps it deems necessary to comply with the Data Privacy Rules.

(ix) The obligations provided in this “Section 14A will survive the termination
or expiration of this Agreement.

(c) Changes to the Data Privacy Rules.

(i) Statutory and Regulatory Changes. If during the Initial Term or a Renewal
Period a change is made to any Laws or Nielsen Regulatory Requirements described
in Section 14A.1(a), or a new Law or Nielsen Regulatory Requirement is
implemented that affects any of the Parties’ rights and obligations regarding
data protection and data privacy in this Agreement, TCS will comply with such
changed or new Law or Nielsen Regulatory Requirement in accordance with the
provisions of Section 20.8.

 

2



--------------------------------------------------------------------------------

(ii) Change Control Procedure. TCS will perform the Services in compliance with
any additional or revised Nielsen standards, policies and requirements disclosed
to TCS from time to time relating to the Data Privacy Rules, whether or not
additions or revisions arise from changed or new Laws or Nielsen Regulatory
Requirements (such as those relating to information security, or instructions
from Nielsen or any Nielsen Affiliate in connection with a signed EU Model
Contract), subject to application of the Change Control Procedure to the extent
TCS reasonably demonstrates that such standards, policies, requirements and
instructions impose material incremental costs upon TCS in excess of those that
would otherwise be necessary for TCS to comply with its obligations under this
Agreement.

14A.2 EU Privacy Laws.

Without limiting the generality of Section 14A.1, TCS will comply with the
obligations provided in this Section 14A.2 regarding applicable EU Privacy Laws.

(a) Definitions. The following non-capitalized terms used in Section 14A.2 will
have the meanings given to them in the EU Privacy Laws: “controller”; “data
exporter”; “data importer”; “data subject”; “personal data”; “processing” (and
“processed” will be construed accordingly); and “processor”. In addition:

(i) “EU Model Contract” means a contract between the applicable data importer
and the applicable data exporter, which contract will include the standard
contractual clauses provided or approved by the applicable European Union or
implementing country authorities governing the transfer and processing of
personal data outside of the European Union. As of the Agreement Effective Date,
such standard contractual clauses are those provided in the annex to Decision
2002/16/EC of the European Commission dated December 27, 2001 for the transfer
of personal data to processors established in third countries; and

(ii) “Nielsen Personal Data” means personal data that is processed by or on
behalf of TCS in performing the Services, including personal data relating to
the employees, customers, consumers, panelists, and survey respondents of
Nielsen and its Affiliates, and/or which is made available directly or
indirectly to TCS by Nielsen or Nielsen Affiliates.

(b) Compliance with EU Privacy Laws. Nielsen and TCS will each comply, and will
support the other Party in complying, with their respective obligations under
the EU Privacy Laws, including maintaining all necessary notifications or
registrations that may be required.

 

3



--------------------------------------------------------------------------------

(c) The Parties’ Roles. The Parties agree that:

(i) Nielsen Solely Responsible. Nielsen is solely responsible for determining
the purposes for which and the manner in which Nielsen Personal Data are, or are
to be, processed under this Agreement in the course of TCS performing the
Services; TCS will only process Nielsen Personal Data in accordance with written
instructions given by Nielsen and in accordance with this Agreement; and

(ii) Controller and Processor. Nielsen will be the data “controller” with
respect to all Nielsen Personal Data and TCS will be the data “processor” with
respect to all Nielsen Personal Data.

(d) TCS’ Obligations.

(i) General. In a manner that conforms to any time limits provided in applicable
EU Privacy Laws, and in any event as soon as reasonably practicable, TCS will
comply with any written request to provide reasonable assistance to Nielsen as
necessary to allow Nielsen to comply with EU Privacy Laws.

(ii) Nielsen Consent for Transfers. Where TCS intends to transfer any Nielsen
Personal Data either (A) to third parties (including TCS Affiliates and Approved
Subcontractors), or (B) across any country’s border (except to countries or
territories within the European Union or to a country that the European
Commission has found to ensure an adequate level of protection within the
meaning of Article 25(2) of the Directive), TCS will obtain Nielsen’s prior
written consent, which Nielsen may withhold in its sole discretion. Nielsen may
grant such consent subject to any conditions Nielsen deems appropriate, and any
such transfer of Nielsen Personal Data will in any event be subject to TCS’
compliance with the applicable provisions of Section 14A.2(f).

(iii) Other TCS Obligations.

(A) TCS will promptly notify Nielsen in writing if TCS: (1) receives any
complaints about the processing of Nielsen Personal Data from third parties
(including data subjects); or (2) receives, or becomes aware of, any allegation
by any relevant EU privacy or information commissioner (or any corresponding
supervisory authority) that Nielsen or TCS is not complying with the EU Privacy
Laws; and in each such case, TCS will not make any admissions, or take any
action, which may be prejudicial to the defense or settlement of any such
complaint or allegation and will provide to Nielsen such reasonable assistance
as it may require in connection with such complaint.

(B) Nielsen in any event will ensure that any Nielsen Personal Data it provides
to TCS or requires TCS to obtain on Nielsen’s behalf in relation to this
Agreement can be lawfully processed in the manner contemplated by this
Agreement.

 

4



--------------------------------------------------------------------------------

(e) Article 17 of the Directive. TCS agrees that with respect to Nielsen
Personal Data TCS is obligated to comply with applicable legislation
implementing Article 17 of the Directive, including the following obligations:

(i) Technical and Organization Measures. Take appropriate technical and
organizational measures (including in accordance with the requirements of this
Agreement) to safeguard against: (A) unauthorized accesses to, and unlawful
processing of, Nielsen Personal Data; (B) accidental loss, misuse or destruction
of, or damage to, Nielsen Personal Data; and (C) unauthorized disclosure of
Nielsen Personal Data;

(ii) Written Instructions. Only process Nielsen Personal Data in accordance with
written instructions given by Nielsen, including as provided in this Agreement;

(iii) Reliability of Third Parties and of Personnel. Take reasonable steps to
ensure the reliability of those third parties (including TCS Affiliates and
Approved Subcontractors) that, and those TCS Personnel who, have access to
Nielsen Personal Data; and

(iv) Training. Ensure that all TCS Personnel involved in processing Nielsen
Personal Data have undergone (and on an ongoing basis continue to undergo)
reasonably adequate training in the care and handling of personal data generally
and Nielsen Personal Data in particular.

(f) Transfers to Third Parties. Where TCS intends to transfer any Nielsen
Personal Data to any third party (including TCS Affiliates and Approved
Subcontractors), the following provisions will apply:

(i) Transfers to Third Parties Within the European Union and Certain Other
Countries. If such transfer is to a third party providing some portion of the
Services within the European Union (or where a third party is providing some
portion of the Services from a country that the European Commission has found to
ensure an adequate level of protection within the meaning of Article 25(2) of
the Directive), TCS will ensure that no transfer takes place until such time as
TCS has concluded a subcontract (or intra-group arrangement) with the relevant
third party, which subcontract (or intra-group arrangement) includes provisions
to protect such Nielsen Personal Data that are substantially equivalent to those
set forth in this Section 14A; or

(ii) Transfers to Third Parties Outside the European Union. If such transfer is
to a third party providing some portion of the Services from outside the
European Union (except where such third party is providing some portion of the
Services from a country that the European Commission has found to ensure an
adequate level of protection within the meaning of Article 25(2) of the
Directive), TCS will ensure that no such transfer takes place until such time as
TCS has:

(A) caused the relevant third party to enter into an EU Model Contract with
Nielsen and/or with any Nielsen Affiliate(s) designated by Nielsen (pursuant to
which the relevant third party will be the data importer and Nielsen and/or the
applicable Nielsen Affiliate will be the data exporter); and

 

5



--------------------------------------------------------------------------------

(B) concluded a subcontract (or intra-group arrangement) with the relevant third
party, which subcontract (or intra-group arrangement) will include obligations
for such third party with respect to (1) its ability to process Nielsen Personal
Data; and (2) its obligations with regard to legislation implementing Article 17
of the Directive, which will be substantially equivalent to those provided in
Section 14A.2(e).

In addition, prior to the transfer of any Nielsen Personal Data outside the
European Union (or a country that the European Commission has found to ensure an
adequate level of protection within the meaning of Article 25(2) of the
Directive) for processing, the Parties will take such steps as may be necessary
to comply with the requirements and time limits provided in applicable EU
Privacy Laws of the relevant country or territory, including by lodging a copy
of any EU Model Contract with, or seeking any permits or licenses from, the
relevant privacy or information commissioner (or any corresponding government
office or agency) in the applicable jurisdiction.”

 

B. OTHER AMENDMENTS TO THE AGREEMENT

 

1. Defined Terms

Terms used with initial capitalization in this Amendment and not otherwise
defined herein shall have the meaning provided in the Agreement.

 

2. Additional Definitions.

2.1. The following definitions shall be added into Section 1.5 of the Agreement,
preserving the alphabetical order of such Section, and the numbering of the
existing definitions shall be adjusted accordingly:

(a) “Data Privacy Rules” has the meaning provided in Section 14A.1(a)(i).

(b) “EU Data Protection Directive” or “Directive” has the meaning provided in
Section 14A.1(a)(i).

(c) “EU Model Contract” has the meaning provided in Section 14A.2(a)(i).

(d) “EU Privacy Laws” has the meaning provided in Section 14A.1(a)(i).

(e) “GLB Act” has the meaning provided in Section 14A.1(a)(i).

(f) “HIPAA” has the meaning provided in Section 14A.1(a)(i).

(g) “Nielsen Personal Data” has the meaning provided in Section 14A.2(a)(ii).

 

6



--------------------------------------------------------------------------------

2.2 The existing definitions of Canadian Privacy Legislation and Personally
Identifiable Information in Section 1.5 of the Agreement shall be deleted in
their entirety and replaced with the following:

(a) “Canadian Privacy Legislation” shall mean the Personal Information
Protection and Electronics Documents Act, S.C. 2001, c-5, and any analogous
provincial laws, including the Act Respecting the Protection of Personal
Information in the Private Sector, R.S.Q. c. P-39.1, the Personal Information
Protection Act, S.B.C. 2003, c-63, the Personal Information Protection Act,
R.S.A., c. P-65, and any similar legislation applicable in Canada.

(b) “Personally Identifiable Information” means any information that relates to
a specific, identifiable individual, and any information that otherwise is
defined as “personal information” or “personal data” (or an equivalent term)
under Laws regarding personal data privacy and data protection (including the EU
Data Protection Directive), regardless of whether such Laws apply to such
information.

 

3. Section 14 (Ownership of Nielsen Data)

3.1 The second sentence of Section 14.1(a) of the Agreement shall be amended by
inserting the phrase “Regardless of whether the Nielsen Data has been
de-identified or de-personalized,” at the beginning of such sentence.

3.2 Section 14.1(b) of the Agreement shall be amended by inserting the word
“misuse” between the words “loss” and “theft” in the second and fourth lines of
such Section.

3.3 Section 14.1(d) of the Agreement shall be amended by inserting the phrase
“Regardless of whether the Nielsen Data has been de-identified or
de-personalized,” at the beginning of such Section.

3.4 Section 14.3 of the Agreement shall be amended by inserting the word
“misuse” between the words “destruction” and “loss”.

 

4. Section 23 (Confidentiality)

4.1 Section 23.1(d) of the Agreement shall be deleted in its entirety and
replaced with the following:

“(d) Personally Identifiable Information of Nielsen employees, customers,
consumers, panelists and survey respondents; and”

4.2 The last sentence of Section 23.1 of the Agreement shall be amended by
adding the parenthetical “(even if de-identified or de-personalized)” at the end
of such sentence.

4.3 Section 23.4 of the Agreement is amended by adding the following sentence as
the final paragraph of such Section, which paragraph shall not be numbered:

“The foregoing does not relieve TCS of its obligations under Section 14A.”

 

7



--------------------------------------------------------------------------------

5. Section 31 (Miscellaneous Provisions)

Section 31.9 of the Agreement shall be amended by adding the phrase “Section 14A
(Data Privacy)” between the phrases “Section 14 (Data Ownership, Protection and
Return of Data)” and “Section 17.4 (Payment Upon Termination or Expiration)”.

REMAINDER OF PAGE INTENTIONALLY BLANK

 

8



--------------------------------------------------------------------------------

All other provisions of the Agreement shall continue to be in full force and
effect. In case of a conflict between the provisions of this Data Privacy
Amendment and the Agreement, the provisions of this Data Privacy Amendment shall
control.

IN WITNESS WHEREOF, the Parties have each caused this Agreement to be signed and
delivered by its duly authorized representative.

 

ACNIELSEN (US), INC.     TATA AMERICA INTERNATIONAL CORPORATION By:   /s/
Michael E. Elias     By:   /s/ Satyanarayan S. Hegde Name:   Michael E. Elias  
  Name:   Satyanarayan S. Hegde Title:   V.P.     Title:   General Counsel &
Senior Vice President     TATA CONSULTANCY SERVICES LIMITED       By:   /s/
Satyanarayan S. Hegde       Name:   Satyanarayan S. Hegde       Title:   General
Counsel & Senior Vice President

 

9